DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 5, and 16, each newly recites the “guide body… defining a maximum transverse cross-sectional dimension of the dental implement extending in generally orthogonal relation to the longitudinal axis” which lacks support from the originally filed application and therefore is considered to be new matter. 
Note that the original application discloses the stop 142 having a transverse cross-sectional dimension D3 that is larger than the transverse cross-sectional dimension D2 of the guide body 112  (“the guide body … defines a second transverse cross-sectional dimension that is greater than the first transverse cross-sectional dimension” paragraph [0009]; “the stop may define a third transverse cross-sectional dimension that is greater than the second transverse cross-sectional dimension” paragraph [0010]).  Therefore, the originally filed application discloses the guide body does not define a maximum transverse cross-sectional dimension of the dental implement.  
All dependent claims are rejected herein based on dependency. 

Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1, 5, and 16, each recites the “guide body… defining a maximum transverse cross-sectional dimension”.  Claim 4 then recites “the guide body defines a first transverse cross-sectional dimension” indicating that the guide body having multiple transverse cross-sectional dimensions.  Lacking a definition from the written specification, it is unclear whether the limitation “maximum” in claims 1, 5, and 16, is meant to indicate a name for one of the many transverse cross-sectional dimensions of the guide body, or is meant to indicate comparison term “largest” that the guide body has a largest transverse cross-sectional dimension compared to other elements. For the purpose of examination under the prior art, the claim is interpreted as best understood that the guide body having a largest transverse cross-sectional dimension compared to other elements.  
Claim 4 recites “the guide body defines a first transverse cross-sectional dimension and the stop defines a second transverse cross-sectional dimension”.  It is unclear whether these first and second transverse cross-sectional dimensions are the same, different from, and/or part of the maximum transverse cross-sectional dimension in claim 1.   
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a stop formed integrally with the guide body.  Note that all the embodiments of the dental implement are shown having the stop 142 (all Figures in the application), which is deemed an essential element of the invention. Furthermore, with claim 5 newly recites “the guide body defining a maximum transverse cross-sectional dimension of the dental implement”, the stop being formed integrally with the guide body is an essential element contributing to the guide body defining a maximum transverse cross-sectional dimension.  
Claim 13 is also incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the stop is formed integrally with the guide body.  Such structural cooperative relationship is essential because the application discloses that the stop 142 being formed integrally on the guide body in order to enable “the guide body having the maximum transverse cross-sectional dimension” as newly recited in claim 5.  
All dependent claims are rejected herein based on dependency. 

Claim Rejections - 35 USC § 102 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-8 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balfour et al. (5,569,035). 
Regarding claim 1, Balfour et al. discloses a dental implement 10 (Fig. 1) comprising: a proximal end portion (toward reference numeral 24) configured for connection to a drive apparatus to facilitate rotation of the dental implement; a distal end (toward 23) portion including a cutting head 15 defining at least one cutting surface (Figs. 1-5;  cutting flutes 35, 35, 36 shown in Fig. 4 column 2 lines 40-45).    
The dental implement 10 further comprises: a guide body 11/20 positioned proximally of the at least one cutting surface 34, 35, 36 (Figs. 1 and 4) the guide body  11/20  defining a maximum transverse cross-sectional dimension (at 20) of the dental implement (Figs. 1 and 3).  The guide body 11/20 further includes a first flute (flute cutouts 19 shown in Fig. 2).  Fig. 1 shows the flutes (best pointed by reference numeral 24 in Fig. 1) extending in generally parallel relation to a longitudinal axis of the dental implement; a second flute extending in generally parallel relation to the first flute; and a third flute extending in generally parallel relation to the first flute and the second flute, wherein the first flute, the second flute, and the third flute are each configured to direct irrigation fluid to a surgical site within a patient (Fig. 1, column 2 lines 3-5 “irrigated tri-spade drill”).  The outer wall  interrupted by the flutes (Figs. 1-2).  The guide body 11/20 further includes a stop 20 formed integrally with the guide body 11/20 and extending radially outward therefrom 11/20 (Fig. 1).  The stop 20 forms a shoulder capable of contacting with a surgical guide positioned adjacent to the surgical site within the patient to limit advancement of the dental implement (Figs. 1 and 3).  Note that the limitation “a surgical guide” is not positively claimed as an element of the invention.  
	As to claim 2, Balfour et al. shows the flutes being spaced approximately equidistant from each other about a circumference of the guide body (Fig. 2).  
As to claims 3-4, the stop 20 is shown extending radially outward from a proximal end of the guide body 11/20. The guide body 11/20 defines a first transverse cross-sectional dimension at 11, and a larger second transverse cross-sectional dimension at 20 (Figs. 1 and 3).

As to claims 5-8 and 13-15, Balfour et al. discloses the dental implement substantially as claimed as detailed above with respect to claims 1-4.  
Regarding claim 5, Balfour et al. discloses the dental implement 10 having a proximal end; a distal end portion (toward 23) including a cutting head 15 defining at least one cutting surface (Figs. 1-3).  The dental implement 10 further comprises a guide body 11/20 positioned proximally of the cutting surface, the guide body defining at least one flute extending in generally parallel relation to a longitudinal axis of the dental implement and configured to direct irrigation fluid to a surgical site within a patient (Fig. 2 shows three flute cut-outs and Fig.1 shows the flutes extending parallel to the longitudinal axis; column 2 lines 3-5 “irrigated tri-spade drill”).
As to claims 6-8, Balfour et al. shows the implement 10 includes a plurality of flutes spaced approximately equidistant from each other about a circumference of the guide body (Fig. 2 shows the flute cutouts being equidistant from each other about a circumference).  The guide body 13 is shown defining an interrupted outer wall, i.e. the guide body 13 has at least an outer surface (best pointed to by reference numeral 24 in Fig. 1).  
As to claims 13-15, note the stop 20 extending radially outward from a proximal end of the guide body 11/20 and is formed integrally with the guide body 11/20 (Figs. 1 and 3).  

Regarding claims 16-18, Balfour et al.   discloses the dental implement substantially as claimed as detailed above with respect to claims 1-4.  
Regarding claim 16, Balfour et al.  discloses the dental implement 10 comprising: a cutting head 15 defining a proximal end (at upper end of reference numeral 15 shown in Fig. 5), a distal end 23, and at least one cutting surface 31, 32, 33 (Figs. 4-5); a guide body 11/20  located adjacent to the proximal end of the cutting head 15, the guide body defining at least one longitudinal flute configured to facilitate communication of an irrigation fluid to a surgical site within a patient (Fig.1 shows the longitudinal flutes extending parallel to the longitudinal axis; column 2 lines 3-5 “irrigated tri-spade drill”); and a stop 20 formed integrally with the guide body 11/20 and extending radially outward therefrom (Figs. 1 and 3).  
As to claim 17, the guide body 11/20 extends radially outward from the proximal end of the (conical) cutting head 15 (Figs. 1 and 5).  As to claim 18, the at least one longitudinal flute is shown extends in generally parallel relation to a longitudinal axis of the dental implement (Fig. 1). 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 9-12 and 19-20 are rejected under 35 U.S.C.103 as being unpatentable over Balfour et al. in view of Ura (5,941,706).
	Balfour et al. discloses the invention as claimed according to claims 5 and 18 as detailed above.  As to claims 9-12 and 19-20, Balfour et al. fails to disclose the flute having a base wall and a pair of side walls extending radially outwardly from the base wall, wherein the pair of side walls extending in generally parallel relation to each other, as claimed.  Ura discloses a dental drill 10 comprising a guide body 18 having a vertical or axially oriented flute 21 extending in generally parallel relation to a longitudinal axis of the drill (Figs. 1-3).  Ura further discloses the flute 21 defining a base wall 28 and a pair of side walls 26 extending radially outwardly from the base wall 28 (Fig. 7).  The side walls 26 extend in generally parallel relation to each other (Fig. 7) and to the longitudinal axis of the dental implement (Figs. 1 and 3; column 4 lines 51-67).  The side walls 26 are shown extending in generally orthogonal to the base wall 28 (Fig. 7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Balfour et al.’s the flute having a base wall and a pair of side walls as taught by Ura as a suitable alternative cross-sectional shape for such flute yielding the same and/or predictable results. 

Response to Arguments
10.	Applicant’s arguments with respect to the amendments made to the claims have been considered but are moot in view of the new ground(s) of rejection under Balfour et al. Regarding the newly recited limitation(s) that the “guide body positioned proximally of the at least one cutting surface”, note that Balfour et al. discloses the guide body 11/20 positioned proximally of the head 15’s cutting surfaces (Figs. 1-5).  
Regarding the newly recited limitation(s) that the “guide body defines a maximum transverse cross-sectional dimension of the dental implement”, note that Balfour et al. discloses the guide body 11/20 discloses a maximum cross-sectional dimension at 11 and/or 20. 

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571) 270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAO D MAI/
Examiner, Art Unit 3772 

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772